Citation Nr: 0218485	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-09 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is manifested by no more than 
moderate social and occupational impairment.

3.  The veteran's service-connected disabilities are not 
sufficiently disabling as to preclude securing or 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The requirements for a total disability evaluation 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 
38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
the veteran was informed of the evidence needed to 
substantiate his claim by means of the discussions in the 
March 2002 rating decision and the May 2002 Statement of 
the Case.  

In the rating decision, the veteran was informed of the 
basis for his assigned disability evaluation.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claims, informed him of the 
reasons for the denials, and provided him with additional 
opportunities to present evidence and argument in support 
of his claims.  In an April 2002 statement, the veteran 
wrote that he had no additional evidence and that he 
wanted his claim to be worked as expeditiously as 
possible.  Therefore, the Board finds that the rating 
decision, Statement of the Case, and related letters 
provided to the veteran specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, 
the RO considered a private psychological report and 
obtained relevant VA treatment records.  In addition, the 
RO scheduled the veteran for a VA examination in August 
2001 for which he failed to appear.  

In August 2001, the veteran's attorney submitted a three 
page memorandum in which he argued that the private 
psychological examination was sufficient for rating 
purposes and that the scheduled VA examination was 
arbitrary and capricious.  The Board notes that neither 
the veteran nor his attorney has identified the presence 
of any treatment records.  The veteran also indicated on 
his VA Form 9 that he did not wish to appear for a 
personal hearing.  Therefore, the Board finds that the RO 
has done everything reasonably possible to assist the 
veteran and that no further action is necessary to meet 
the requirements of the VCAA.

I. PTSD

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity in civilian occupations.  
See 38 U.S.C.A. § 1155 (West 1991).  Separate Diagnostic 
Codes identify various disabilities.  Where there is a 
question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2002).

In the present case, the RO granted service connection for 
PTSD in a March 2002 rating decision and assigned a 50 
percent evaluation effective from June 2001.  The veteran 
disagreed with this initial evaluation.  When the 
assignment of an initial rating award is at issue, VA must 
consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The only evidence for consideration in the present appeal 
is a May 2001 psychological report from Melvin Canell, 
Ph.D.  In this report, the veteran was described as 
pleasant and well groomed.  He related that he had been 
engaged in several careers following his discharge from 
active service, including farming, railroad, construction, 
and real estate.  The veteran had been married since 1947 
and had reared three children.  He complained that his 
daily activities were severely curtailed because of 
flashbacks and nightmares.  He slept poorly and also had 
several physical ailments.  He went to church and mingled 
with people but otherwise stayed home with his wife.  He 
no longer enjoyed watching television and did not read the 
newspaper because he found it difficult to read.  

The veteran presented as alert, coherent, and fairly well 
oriented.  His thought and speech processes were normal, 
with logical associations and nontangential and 
noncircumstantial speech.  Affect and mood revealed 
anxiety and depression.  Depression was mild to moderate 
during the interview, and the anxiety did not appear to be 
chronic.  Eye contact was fair to poor.  The veteran 
apparently had no problems with anger or mood instability.  
He exhibited no preoccupations, delusions, paranoid 
ideations, or other psychotic symptoms.  The veteran had 
some difficulty with concentration, but insight and 
judgment were intact.  The veteran was diagnosed with PTSD 
and adjustment disorder with anxiety and depression.  He 
was assigned a Global Assessment of Functioning (GAF) 
score of 41.  

VA treatment records associated with the claims file 
contain no psychiatric complaints, findings, or diagnoses.  
As discussed above, the veteran failed to appear for a VA 
examination.

The veteran's PTSD has been assigned a schedular 50 
percent evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  Under this Diagnostic Code, 
a 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and 
maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Based upon the above record, the Board finds that the 
evidence fails to support an evaluation in excess of 50 
percent at any time since the date of the veteran's claim.  
According to the private psychological report, the veteran 
complained of recurrent nightmares and flashbacks, and he 
exhibited some anxiety and depression.  However, the 
record does not show any significant functional impairment 
due to these symptoms.  The veteran has a successful 
marriage and apparently had a successful career prior to 
his retirement.  Although the veteran exhibits some social 
isolation, there is no showing that this is attributable 
to his PTSD rather than to his advanced age and physical 
ailments.  Notably, the mental status examination, with 
the exception of impaired concentration, was essentially 
normal.

As such, the veteran clearly does not exhibit the symptoms 
necessary for a 70 percent evaluation.  There is no 
evidence of suicidal ideation, obsessional rituals, 
illogical speech, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, or 
neglect of personal appearance and hygiene.  

In making this finding, the Board acknowledges the GAF 
score assigned to the veteran.  Dr. Canell apparently 
believes that the veteran is more seriously impaired than 
is apparent by his level of functioning.  However, the 
Board emphasizes that the rating schedule provides for 
compensation based upon the functional impairment caused 
by a service-connected disability.  In the present case, 
the Board cannot accord much significance to the assigned 
GAF score because the objective evidence of record does 
not establish that the veteran has severe occupational or 
social impairment.  

Finally, the Board notes that the veteran does not receive 
ongoing psychiatric care for his PTSD.  Therefore, the 
record contains no recent treatment evidence that would 
provide further clarification of the veteran's level of 
disability.  Accordingly, the preponderance of the 
evidence is against the assignment of the next higher 
evaluation and the benefit sought on appeal is denied.

II. TDIU

VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities in this case 
consist of PTSD, rated at 50 percent; tinnitus, rated at 
10 percent; and bilateral hearing loss, rated at 0 
percent, with a combined service-connected rating of 60 
percent.  As such, the veteran does not meet the basic 
criteria for consideration for entitlement to TDIU on a 
schedular basis under 38 C.F.R. § 4.16(a) (2002).  The 
question thus becomes whether the veteran's service-
connected disabilities, in and of themselves, are so 
exceptional as to render him unable to secure and follow a 
substantially gainful occupation, and, therefore, to 
warrant the grant of TDIU on an extraschedular basis.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to 
meet the percentage requirements for eligibility for a 
total rating set forth in 38 C.F.R. § 4.16(a), such case 
shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2002).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as 
the result of service-connected disability shall be rated 
totally disabled, without regard to whether an average 
person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" 
is synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 
(O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect 
some factor which places the claimant in a different 
position than other veterans with the same disability 
rating.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and 
that the thrust was whether a particular job was 
realistically within the capabilities, both physical and 
mental, of the veteran.

In the veteran's written application for TDIU, he reported 
that he had become too disabled to work in May 2001.  
However, he also reported that he had last worked full-
time in March 1991.  He identified his most recent 
employer as Remax Realty and reported that he worked 90 
hours per week in sales from February 1983 to October 
1985.  He had lost no time due to illness and did not 
leave his last job due to disability.  The veteran has an 
8th grade education with no additional training.

Based upon the above evidence, the Board finds that an 
extraschedular grant of TDIU is not warranted.  The 
veteran has not alleged, and the evidence does not show, 
that his hearing loss and tinnitus have caused 
unemployability.  As to the veteran's PTSD, the pertinent 
evidence has been discussed above, and the Board finds 
that PTSD does not render the veteran unemployable.  While 
the Board acknowledges that the veteran has not worked for 
many years, this appears to be of the veteran's own 
volition and not due to disability.  In totality, the 
veteran has submitted a private psychological report and a 
written application for TDIU.  Neither supports the 
assertion that the veteran is totally disabled due to 
service-connected disabilities.  Accordingly, the appeal 
is denied.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.

TDIU is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

